Citation Nr: 1528833	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  08-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for cervical nerve root compression of the right upper extremity.  

2.  Entitlement to an initial disability rating in excess of 20 percent from September 26, 2011 for cervical nerve root compression of the left upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the above Department of Veterans Affairs (VA), Regional Office (RO). 

The Veteran testified at a hearing conducted before the undersigned Veterans Law Judge at the RO in May 2011.  The transcript from that hearing has been associated with the claims file and has been reviewed.  The case was then remanded by the Board in September 2011 and January 2013 for additional development and readjudication.  Such development having been completed, the case has been returned to the Board for further appellate review.

The issue on appeal was previously characterized as entitlement to a disability rating in excess of 30 percent for cervical nerve root compression.  In a rating decision dated in March 2013, the Appeals Management Center granted service connection for cervical nerve root compression of the left upper extremity and assigned a 20 percent rating effective September 26, 2011.  As cervical nerve root compression of the left upper extremity is part and parcel of the Veteran's claim for an increased rating for cervical nerve root compression, the issue has been recharacterized to include the left upper extremity as reflected on the title page.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  VA treatment records from 2007 to 2014 and a brief dated in May 2015 from the Veteran's representative are part of the Veteran's VBMS file.  VA treatment records dated from 2011 to 2012 are part of his Virtual VA file.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In light of the evidence received since the Board's remand in January 2013, further development remains necessary.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development. The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  Evidence received since the Board's most remand in January 2013 shows that the service-connected nerve root impairment may have increased in severity since the last VA examination.  

The Veteran was last afforded a VA examination in October 2011.  Addendums to the examination were made in May 2012 and July 2012 and show that the claim folder was reviewed and that the Veteran had moderate incomplete paralysis of his right musculospiral nerve.  VA treatment records subsequently received indicate that in January 2014 the Veteran's neck pain had been gradually worsening for the last two to three years and that lately the pain was constant and severe and radiating into his arms and hands.  

The United States Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, as the evidence shows that the service-connected cervical nerve root impairment may have increased in severity since the last VA examination in October 2011, a current evaluation of the disability is warranted.  

Further, and prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to his claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c)(2014).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e)(2014).

2. Then, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected cervical nerve root compression affecting both his right upper extremity and left upper extremity.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary should be performed. 

All pertinent pathology associated with this service-connected disability should be noted in the examination report.  In particular, the examiner should discuss whether the cervical nerve root compression of both the right upper extremity and left upper extremity is productive of: (i) moderate incomplete paralysis of the musculospiral (radial) nerve; (ii) severe incomplete paralysis of the musculospiral (radial) nerve; or, (iii) complete paralysis with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.  

A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  When the development requested has been completed, the AOJ should readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a scheduled VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

